Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  February 26, 2021                                                               Bridget M. McCormack,
                                                                                              Chief Justice

  160436                                                                                  Brian K. Zahra
                                                                                        David F. Viviano
                                                                                    Richard H. Bernstein
                                                                                    Elizabeth T. Clement
                                                                                     Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                   Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                    Justices

  v                                                       SC: 160436
                                                          COA: 346775
                                                          Oakland CC: 2017-265355-FJ
  MUHAMMAD ALTANTAWI,
         Defendant-Appellant.

  _________________________________________/

         On April 21, 2020, the Court ordered oral argument on the application for leave to
  appeal the September 5, 2019 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. Pursuant to MCR 7.305(H)(1) and in light of the
  prosecutor’s concession that the juvenile defendant was subjected to a “custodial
  interrogation” without being advised of his rights pursuant to Miranda v Arizona, 384 US
  436, 444 (1966), we VACATE our order dated April 21, 2020. In lieu of granting leave
  to appeal, we VACATE Part III.B. of the judgment of the Court of Appeals addressing
  the Miranda issue, and we VACATE that part of the November 20, 2018 order of the
  Oakland Circuit Court that denied the defendant’s motion to suppress his statements to
  the police. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court.

         We do not retain jurisdiction.

         VIVIANO, J. (dissenting).

          The Court’s order today vacates the lower court judgments simply “in light of the
  prosecutor’s concession” that defendant was in custody for the purposes of Miranda v
  Arizona, 384 US 436, 444 (1966). As a result of the concession, the prosecutor submits
  that the statements defendant made during his interrogation without being advised of his
  Miranda warnings should not be used against him at trial. However, the order does not
  purport to determine whether that the concession is legally correct and, instead, it simply
  wipes the proverbial slate clean for future proceedings. I write to explain why I believe
  that, in resolving the case in this manner, the Court has relinquished its responsibility to
  independently evaluate and adjudicate this case in light of the alleged error now raised on
  appeal. And it has chosen a poor vehicle for doing so, as I do not believe that there was
  any plausible error below. Instead, I would request supplemental briefing on whether the
  case has become moot and whether the lower court judgments should be vacated.
                                                                                        2

       As the United States Supreme Court has noted, a prosecutor’s confession of error
“does not relieve this Court of the performance of the judicial function,” and while the
opinion of the prosecutor is entitled to some weight, “our judicial obligations compel us
to examine independently the errors confessed.” Young v United States, 315 US 257,
258-259 (1942). The public interest in the “proper administration of the criminal law
cannot be left merely to the stipulation of parties.” Id. at 259. See also Sibron v New
York, 392 US 40, 58 (1968) (“Confessions of error are, of course, entitled to and given
great weight, but they do not relieve this Court of the performance of the judicial
function. It is the uniform practice of this Court to conduct its own examination of the
record in all cases where the Federal Government or a State confesses that a conviction
has been erroneously obtained.”) (quotation marks and citation omitted).

       Nonetheless, the Supreme Court has engaged in a “now well entrenched” practice
of summarily disposing of such cases by what is known as a “GVR”: the Court grants
certiorari, vacates the lower court judgment, and remands. Lawrence v Chater, 516 US
163, 183 (1996) (Scalia, J., dissenting). The Court has asserted the authority to order
such relief under 28 USC 2106, which “appears” to give the Supreme Court the “broad
power” to vacate and remand any judgment for further proceedings. Lawrence, 516 US
at 166 (opinion of the Court).1 A GVR does not require a finding that error occurred and
therefore does not create any precedent. See id. at 171 (recognizing the established
practice of GVRing a case “without determining the merits”); Casey v United States, 343
US 808, 808 (1952) (“To accept in this case [the Solicitor General’s] confession of error
would not involve the establishment of any precedent.”). But, to reconcile these orders
with the obligation to independently consider the legal issue, the Supreme Court accepts
only legally “plausible confessions of error . . . .” Lawrence, 516 US at 171.

        Justice Scalia and other members of the Supreme Court have criticized the GVR
process. See Nunez v United States, 554 US 911, 912 (2008) (Scalia, J., joined by
Roberts, C.J., and Thomas, J., dissenting) (“In my view we have no power to set aside
(vacate) another court’s judgment unless we find it to be in error.”). They contend that
the “facially unlimited statutory text” of 28 USC 2106 remains “subject to the implicit
limitations imposed by traditional practice and by the nature of the appellate system
created by the Constitution and laws of the United States.” Lawrence, 516 US at 178
(Scalia, J., joined by Thomas, J., dissenting). The lower courts, “staffed by judges whose

1
    28 USC 2106 states in full:
                The Supreme Court or any other court of appellate jurisdiction may
         affirm, modify, vacate, set aside or reverse any judgment, decree, or order
         of a court lawfully brought before it for review, and may remand the cause
         and direct the entry of such appropriate judgment, decree, or order, or
         require such further proceedings to be had as may be just under the
         circumstances.
                                                                                          3

manner of appointment and tenure of office are the same as our own,” are “not the
creatures and agents of this body,” unlike “masters, whose work we may reject and send
back for redoing at our own pleasure.” Id. at 178-179. Moreover, according to this line
of thought, the routine acceptance of confessions fits poorly within our adversary system,
can smack of gamesmanship, and provides dubious value in determining the existence of
legal errors in complicated areas of law.2

       I agree with this critique and find it applicable to confessions made in our Court. 3
MCR 7.305(H)(1) provides that the Court may “grant or deny the application for leave to
appeal, enter a final decision, direct argument on the application, or issue a peremptory
order.” As with 28 USC 2106, this court rule is subject to the implicit limitations of the
appellate system created by our Constitution. As in the federal court system, judges
across Michigan’s judiciary are appointed and elected in the same manner as justices of
this Court. Compare Const 1963, art 6, §§ 2, 8, 12, 16, and 23. More generally, we have
forcefully rejected the notion that the parties’ stipulations of law bind the Court, as this
result would be contrary to the judicial obligation “to determine the applicable law in
each case.” In re Finlay Estate, 430 Mich 590, 595 (1988). I believe that this obligation
flows to cases involving confessions of error—automatic acceptance of confessions
would be tantamount to allowing the parties to stipulate the law, even if the resolution
does not create binding precedent going forward. For these reasons, I believe that our
Court also has the duty to “examine independently the errors confessed” and make a
determination on the merits of an error in order to avoid leaving the “proper
administration of the criminal law . . . to the stipulation of parties.” Young, 315 US at
258-259.



2
  See Mariscal v United States, 449 US 405, 407 (1981) (Rehnquist, J., dissenting) (“I
harbor serious doubt that our adversary system of justice is well served by this Court’s
practice of routinely vacating judgments which the Solicitor General questions without
any independent examination of the merits on our own.”); Hicks v United States, 582 US
___, ___; 137 S Ct 2000, 2001 (2017) (Gorsuch, J., concurring) (noting agreement with
“much in Justice Scalia’s dissent” in Nunez, including the admonishment against GVRing
a case when “we cannot with ease determine the existence of an error of federal law” or
when the “confession bears the marks of gamesmanship”).
3
  Although our experience with confessions of error is not extensive, we have similarly
reversed, vacated, and remanded while professing to avoid the merits and thereby
prevent the establishment of precedent. See People v Foster, 377 Mich 233, 235
(1966) (reversing and remanding without comment on the merits in response to
confession); People v Miles, 376 Mich 165, 166 (1965) (“I would purposely refrain
from determining the merit of defendant’s presented claim of error, there being no
need for such determination considering the prosecutor’s confession.”).
                                                                                         4

       In the present case, I respectfully submit that the majority has abdicated this
responsibility by simply vacating the lower court judgments and remanding without any
analysis of the legal issue at stake. The Court’s action falls short of even the GVR
standard, as there is no pretense that the confession is plausible. I would not undo the
judgment of the Court of Appeals without either resolving the merits or explaining why
some other applicable legal principle (such as mootness) requires vacatur.

        Even if I were inclined to acquiesce in this general GVR practice, I would refrain
from it here because I am not convinced there was any plausible error in the Court of
Appeals’ judgment that defendant was not in custody. 4 See Lawrence, 516 US at 171
(requiring the error to be plausible in order to GVR). To determine whether a defendant
was in custody at the time of an interview, the Court must determine whether a
“reasonable person [would] have felt he or she was not at liberty to terminate the
interrogation and leave” and then whether “the relevant environment presents the same
inherently coercive pressures as the type of station house questioning at issue in
Miranda.” Howes v Fields, 565 US 499, 509 (2012) (quotation marks and citation
omitted; alteration in original). In making this assessment, the court must examine “all of
the circumstances surrounding the interrogation.” Id. (quotation marks and citation
omitted). Relevant factors include “the location of the questioning, its duration,
statements made during the interview, the presence or absence of physical restraints
during the questioning, and the release of the interviewee at the end of the questioning.”
Id. (citations omitted). If the defendant is a juvenile, the child’s age is also a relevant
factor in the custody analysis. JDB v North Carolina, 564 US 261, 271-272 (2011).

       For the reasons stated by the Court of Appeals’ majority, nearly all the non-age-
related factors favor a finding that a reasonable person in defendant’s position would
have felt free to leave the interview. The interview took place in an open, familiar
location in defendant’s home—the dining room table.5 The interview did not last long,


4
  Notwithstanding his criticism, Justice Scalia did eventually acquiesce to this practice
given its well-entrenched nature. See Lawrence, 516 US at 191-192 (Scalia, J.,
dissenting); see also Nunez, 554 US at 911 (Scalia, J., dissenting) (recognizing that, even
though he did not believe the Court had the authority to vacate a judgment absent a
finding of error, “I have reluctantly acquiesced in our dubious yet well-entrenched habit
of entering a GVR order without an independent examination of the merits when the
Government, as respondent, confesses error in the judgment below”).
5
  See Beckwith v United States, 425 US 341, 342, 347 (1976) (recognizing that an
interview in a private home weighs against a finding of custody); United States v Faux,
828 F3d 130, 138 (CA 2, 2016) (concluding that the defendant was not in custody
because she was “questioned in the familiar surroundings of her home” and was “seated
at her own dining room table”).
                                                                                          5

only 38 minutes.6 While the officers did not tell defendant that he was free to leave, they
did ask permission from defendant’s father to interview defendant.7 They also did not
threaten defendant but generally talked in a conversational tone and implored him to tell
the truth.8 Defendant was not physically restrained in any way, and he was released after
questioning.9 Finally, in considering defendant’s age, it is true that defendant was a 16-
year-old minor at the time of questioning. However, defendant was close to the age of
majority at the time of the interview and, like other courts that are less willing to give
substantial weight to this factor the closer a defendant is to 18, I would also decline to
conclude that his age weighs so strongly in favor of a finding of custody as to outweigh
all the other factors.10 The Court of Appeals majority could have more thoroughly


6
  Compare Oregon v Mathiason, 429 US 492, 495 (1977) (holding that a 30-minute
interview was noncustodial), with Yarborough v Alvarado, 541 US 652, 665 (2004)
(noting that a two-hour interview would weigh in favor of a finding of custody).
7
  See California v Beheler, 463 US 1121, 1122, 1125 (1983) (noting that when a
defendant “agree[s] to talk to police,” even at the station house, that weighs against
custody); United States v Lowen, 647 F3d 863, 868 (CA 8, 2011) (holding that an
interview in a defendant’s home, where the suspect consented to the interview and the
police told him that his “vehicle and physical description matched that” of the prime
suspect, was noncustodial).
8
  See Yarborough, 541 US at 664 (noting that an officer’s appeal to a defendant’s
“interest in telling the truth” without making threats weighs against a finding of custody);
Beckwith, 425 US at 343, 348 (concluding that an interview described as a
“conversation” that was “friendly” and “relaxed” was “free of coercion”) (quotation
marks and citation omitted).
9
  See Yarborough, 541 US at 665, and Mathiason, 429 US at 495 (each noting that a
suspect’s ability to get up and leave weighs against a finding of custody). Though the
officers knew that they would not have let defendant leave the house, they did not
communicate this to defendant. This means that it has no bearing on the custody
analysis. See Berkemer v McCarty, 468 US 420, 442 (1984) (“A policeman’s
unarticulated plan has no bearing on the question whether a suspect was ‘in custody’ at a
particular time; the only relevant inquiry is how a reasonable man in the suspect’s
position would have understood his situation.”).
10
   See JDB, 564 US at 277 (noting the potential for a deferential standard when a
defendant “was almost 18 years old at the time of his interview” or that “teenagers
nearing the age of majority are likely to react to an interrogation as would a typical 18-
year-old in similar circumstances”) (quotation marks and citations omitted). See also
State v Jones, 55 A3d 432 (2012) (holding that a 17-year-old was not in custody);
Marcus, The Miranda Custody Requirement and Juveniles, 85 Tenn L Rev 251, 283
(2017) (“Precedent dictates that the cut off seems to be about thirteen-years-old. Below
                                                                                          6

analyzed the role that defendant’s age played in the custody analysis; however, its failure
to do so did not result in an erroneous judgment given the relatively minor impact that
defendant’s age had on the custody analysis in this case. 11 Therefore, I do not believe the
Court of Appeals committed a plausible error by determining that defendant was not in
custody. Because I do not believe there was a plausible error below, this would not be an
appropriate case to GVR even if GVRs were ever warranted.

       The only other rationale for vacating the decision below is if we found that the
confession of error mooted the case and justified vacatur. The prosecutor has presented a
cursory argument to this effect, noting in her confession that she will not present the
challenged evidence from defendant’s interview at trial. A “ ‘moot case is one which
seeks to get a judgment on a pretended controversy, when in reality there is none, or a
decision in advance about a right before it has been actually asserted and contested, or a
judgment upon some matter which, when rendered, for any reason, cannot have any
practical legal effect upon a then existing controversy.’ ” League of Women Voters of
Mich v Secretary of State, ___ Mich ___ (2020) (Docket Nos. 160907 and 160908); slip
op at 11, quoting Anway v Grand Rapids R Co, 211 Mich 592, 610 (1920). If a case is
moot, the normal practice is to vacate the lower court decisions, but the inquiry turns on
the “conditions and circumstances of the particular case.” Id. at ___; slip op at 20
(quotation marks and citations omitted).

       While we have not expressly addressed whether a confession of error can render a
case moot, a few federal courts have rejected the argument that it can. See, e.g., United
States v Brainer, 691 F2d 691, 693 (CA 4, 1982) (“[W]e think it clear that the
government’s subsequent change of position neither mooted the case nor otherwise
transformed it into something less than a case or controversy.”). 12 Moreover, in the
seemingly analogous context in which the parties to a case on appeal settle,



that age, the courts are highly skeptical; much above that age and the courts are more
inclined to defer to law enforcement.”).
11
   See People v Altantawi, unpublished per curiam opinion of the Court of Appeals,
issued September 5, 2019 (Docket No. 346775), p 10 n 3 (noting JDB but summarily
concluding that “[i]n the instant case, taking into account all the evidence of record,
including the age of defendant, we believe defendant was not in a custodial environment
when he met with law enforcement officers in the dining room of his home”).
Defendant’s surname also appears in court documents as “Al-Tantawi.”
12
  See also United States v Wilson, 169 F3d 418, 427 n 9 (CA 7, 1999) (agreeing with
Brainer that a confession of error does not moot the issue). In Foster, 377 Mich at 235,
we did express the view that a confession rendered the case moot, but we did not cite any
authority or provide any analysis of the issue. See note 3 of this statement.
                                                                                                               7

vacatur is not necessarily justified. See US Bancorp Mtg Co v Bonner Mall Partnership,
513 US 18, 29 (1994) (holding that “mootness by reason of settlement does not justify
vacatur of a judgment under review” while noting that “the determination is an equitable
one, and exceptional circumstances may conceivably counsel in favor of such a course”).
And although the prosecutor now states that she will not present the challenged evidence
on remand, the parties have not made that commitment concrete by, for example,
stipulating in the trial court to the evidence’s inadmissibility. By vacating the Court of
Appeals judgment without such an agreement, or something comparable, in place, the
Court opens the door to allowing the prosecutor to change her mind on remand and seek
introduction of the evidence. This possibility is why the United States Supreme Court
has stated that a party’s voluntary conduct moots a case only if “subsequent events made
it absolutely clear that the allegedly wrongful behavior could not reasonably be expected
to recur.” Friends of the Earth, Inc v Laidlaw Environmental Services (TOC), Inc, 528
US 167, 189 (2000) (quotation marks and citation omitted).

       Because the issues of mootness and vacatur in the context of this case involve
questions of first impression, I would do as we have in the past and order supplemental
briefing on these matters. See, e.g., League of Women Voters of Mich, ___ Mich at ___;
slip op at 5 (noting the Court sought supplemental briefing on whether the case was moot
and whether vacatur of the lower court judgment was appropriate).13 Only with these
questions resolved can we decide the case. If the prosecutor’s current position somehow
rendered the case moot and warranted vacatur, we could decide the case on those
grounds. If the case is not moot, then I see no alternative but to reach the merits. Either
way, we would have clear and transparent grounds for our decision. Unfortunately, the
majority today chooses a different path, neither reaching the merits nor articulating a
sound legal basis for reversing the Court of Appeals judgment. For these reasons, I
dissent.

      ZAHRA, J., joins the statement of VIVIANO, J.




13
   See also Smith v Dep’t of Human Servs, 828 NW2d 18 (2013) (vacating a Court of
Appeals judgment after the parties were directed to file supplemental briefs but instead
filed a joint motion to vacate); Progress Mich v Attorney General, 504 Mich 966 (2019)
(directing the parties to file supplemental briefing on the issue of vacatur); Bonner Mall,
513 US at 20 (noting that the Court directed additional briefing on vacatur when the
parties settled).



                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         February 26, 2021
       t0223
                                                                             Clerk